Citation Nr: 0737725	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scarring of the 
right index finger.

2.  Entitlement to service connection for scarring of the 
right middle finger.

3.  Entitlement to service connection for residuals of a 
right little finger injury.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for right hand 
arthritis.

7.  Entitlement to service connection for Raynaud's disease 
of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a January 2006 rating decision, the RO denied service 
connection for residuals of a left little finger injury.  The 
veteran's subsequent April 2006 notice of disagreement did 
not mention his left little finger or his left hand in any 
manner.  Accordingly, the January 2006 rating decision is 
final as to this issue and it is not before the Board for 
adjudication.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  However, in the transcript of a September 
2007 hearing before the Board, the veteran appeared to raise 
the issue as a claim to reopen the previously denied claim of 
entitlement to service connection for residuals of a left 
little finer injury.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, right hand arthritis, and Raynaud's 
disease of the right hand are addressed in the Remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's scarring 
of the right index finger is related to military service.

2.  The evidence of record shows that the veteran's scarring 
of the right middle finger is related to military service.

3.  The evidence of record does not show that the veteran has 
a current diagnosis of residuals of a right little finger 
injury.


CONCLUSIONS OF LAW

1.  Scarring of the right index finger was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Scarring of the right middle finger was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Residuals of a right little finger injury were not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claims for service connection for scarring of the right index 
and middle fingers as the Board is taking action favorable to 
the veteran by granting service connection for these 
disorders.  As such, this decision poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Right Index and Middle Fingers

The veteran's service medical records show that he sustained 
lacerations to his right hand in August 1965 from broken 
glass.  These lacerations specifically included injuries to 
his right index and middle fingers.

After separation from military service, in a transcript of a 
September 2007 hearing before the Board, the veteran stated 
that he had scarring on his right index and middle fingers 
from the in-service injuries.  The veteran displayed his 
scarring to the Board at that time.  The scarring was in the 
exact same locations as indicated in the veteran's service 
medical records.

The evidence of record shows that the veteran sustained an 
in-service injury to his right hand which resulted in 
scarring of the right index and middle fingers.  The 
September 2007 hearing transcript shows that the veteran 
currently has scarring in the same locations.  Accordingly, 
applying the doctrine of reasonable doubt, the Board finds 
that the veteran's scarring of the right index and middle 
fingers is related to military service and therefore, service 
connection for scarring of the right index finger and 
scarring of the right middle finger is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Little Finger

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a right little finger 
disorder.

There is no medical evidence of record that the veteran has a 
currently diagnosed right little finger disorder.

In the transcript of the September 2007 hearing before the 
Board, the veteran stated that the in-service injury was to 
his left little finger and not the right little finger.  The 
veteran stated that "it was a mistake, I tried to correct 
that."

Accordingly, the evidence of record does not show that the 
veteran has ever had a right little finger disability that is 
related to military service.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Here, the evidence shows the 
veteran does not currently have a right little finger 
disorder and as such, service connection is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the veteran has a current diagnosis of a right 
little finger disorder, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for scarring of the right index finger is 
granted.

Service connection for scarring of the right middle finger is 
granted.

Service connection for residuals of a right little finger 
injury is denied.


REMAND

In regards to his claims for service connection for hearing 
loss and tinnitus, the veteran claims that his currently 
diagnosed hearing loss is related to military service.  
Specifically, he states that his work as a guidance and 
control technician for the BOMARC missile system regularly 
exposed him to high frequency sound.  This claim is 
consistent with the evidence of record.  The veteran's form 
DD 214 shows that his military occupation specialty was 
Missile Guidance Specialist and he served in the 35th Air 
Defense Missile Squadron.  In addition, some of the veterans' 
service medical records are marked "BOMARC."  Private 
medical evidence shows that the veteran has a current 
diagnosis of bilateral hearing loss.  However, there is no 
medical evidence of record that discusses the etiology of the 
veteran's audiological disorders.  As such, a medical 
examination is required to determine whether any hearing loss 
and tinnitus found was incurred in or aggravated by active 
military service.  See 38 C.F.R. § 3.159(c)(4).

In regards to his claims for service connection for right 
hand arthritis and Raynaud's Disease of the right hand, the 
veteran claims that he has a current diagnosis of right hand 
disorders which are related to military service.  The 
veteran's service medical records show that he injured his 
right hand during military service.  The veteran also stated 
that he has a current diagnosis of right hand disorders and 
has received treatment for them from a private physician.  As 
such, a medical examination is required to determine whether 
any right hand disorders found were incurred in or aggravated 
by active military service.  See Id.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
right hand disorders, to specifically 
include the private medical records 
mentioned in the transcript of the 
September 2007 hearing before the 
Board.  An attempt must be made to 
obtain, with any necessary 
authorization from the veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran must then be 
given an opportunity to respond.

2.	The veteran must be afforded a VA 
audiological examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical 
records, the examiner must then provide 
an opinion as to whether any hearing 
loss and tinnitus found was incurred in 
or aggravated by military service.  If 
the above opinion cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any right hand 
disorders found, to specifically 
include arthritis and Raynaud's 
disease.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
postservice medical records, the 
examiner must then provide an opinion 
as to whether any right hand disorders 
found were incurred in or aggravated by 
military service.  If the above opinion 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it is 
his responsibility to report for all 
scheduled VA examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

5.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


